FILE COPY

        RE: Case No. 15-0057                           DATE: 3/3I/20]-5
        CoA   #: 13-14-00051-CV           Tc#: 46.003
STYLE : BLANCA   EMID PETTY
   v.   JOHN KENT PETTY

     Today the Supreme Court of Texas granted the
second motion for extension of time to file petition
for review under TEX. R. App. p.53.7(f) in the above-
referenced case. The petition for review is due to be
filed no later than    Yfa.tc'}r   24,   2OL5.
                          MS. DORIAN E.          R-AMIRE Z
                          CLERK, THIRTEENTH COURT            OE
                          APPEALS
                          901 LEOPARD STREET,           lOTH FLOOR
                          CORPUS CHRISTI, TX            ]840L